UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6285


CHARLES ALONZO TUNSTALL,

                    Plaintiff - Appellant,

             v.

FRANK L. PERRY; BEVERLY STUBBS, RN; DR. SAMI HASSAN; JANE
WELCH, Head Nurse; MS. PADGEANT; LETITIA OWENS; CAPTAIN
BROCKINGTON; MS. FALCON; PAULA Y. SMITH,

                    Defendants - Appellees,

             and

DR. CHARLES STEWART; PETER WOGLOM; DR ARTHUR DAVIS; DR.
SAMUEL MICKLOS; DR. KEYSER; MS. CARMEN S. HENDRICKS,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:15-cv-00226-LCB-JEP)


Submitted: August 16, 2018                                     Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Charles Alonzo Tunstall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      Charles Alonzo Tunstall appeals the district court’s orders accepting the

recommendations of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Tunstall v. Perry, No.

1:15-cv-00226-LCB-JEP (M.D.N.C. Sept. 19, 2016; June 22, 2017; Jan. 5, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3